Citation Nr: 1147097	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-39 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDINGS OF FACT

1.  In a September 2003 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  The Veteran was notified of the decision and of his appellate rights in September 2003.  The Veteran did not appeal this decision.

2.  Evidence received subsequent to the September 2003 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  Evidence received subsequent to the September 2003 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's claim of entitlement to service connection for tinnitus.

4.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current bilateral hearing loss is due, in part, to service-related loud noise exposure.

5.  The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current tinnitus is due, in part, to service-related loud noise exposure.


CONCLUSIONS OF LAW

1. The September 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Evidence received since the September 2003 rating decision is both new and material, and the claim of entitlement to service connection for bilateral hearing loss therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  Evidence received since the September 2003 rating decision is both new and material, and the claim of entitlement to service connection for tinnitus therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

4.  Bilateral hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

5.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Applications to Reopen

In a September 2003 RO rating decision, the Veteran was denied service connection for bilateral hearing loss and tinnitus.  The claim of entitlement to service connection for bilateral hearing loss was denied on the basis that there was no evidence of any hearing loss in service and there was no evidence of record that associated any hearing loss with the Veteran's active service.  The claim of entitlement to service connection for tinnitus was denied on the basis that there was no evidence of any tinnitus in service, a private treatment note indicated ringing in the right ear since the Veteran was a child with increased roar in the right ear, and the evidence of record failed to provide a link between any tinnitus and the Veteran's active service.  At the time of the September 2003 RO rating decision the pertinent evidence of record included service treatment records and post service private treatment records.  The Veteran was notified of this decision in September 2003 and did not perfect an appeal.

The September 2003 RO rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus in February 2008.  The pertinent evidence received subsequent to the September 2003 RO rating decision includes a VA audiology consultation note dated in November 2006 that provides the opinion that the Veteran's military noise exposure is more likely as not a contributing factor to his hearing impairment.

The Board finds the evidence received since the September 2003 RO rating decision is new in that it was not associated with the claims file prior to the September 2003 RO rating decision.  In addition, as the November 2006 VA audiology consultation note indicates that the Veteran's hearing impairment is related to his military noise exposure, the Board finds that this evidence is material because it relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.

Therefore, for the foregoing reasons, the Board finds that new and material evidence to reopen the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus has been received and that the appeals must be reopened.

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  The Veteran contends that his current hearing loss and tinnitus disabilities were caused by his exposure to loud aircraft noise in service.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss or tinnitus.  Service treatment records reveal that the Veteran was stationed with Helicopter Squadrons as a Flight Engineer and Crew Chief.  On a Report of Medical History, at examination for initial flying class 3 in February 1968, the Veteran reported ear, nose, or throat trouble.  On a Report of Medical History at discharge, dated in March 1970, the Veteran reported ear, nose, or throat trouble.

The Veteran was examined privately for hearing loss in September 2001 and was diagnosed with moderate, low to mid frequency sensorineural hearing loss with fair speech discrimination in the right ear and normal left ear hearing.

The Veteran was noted to complain of noise in the ears in October 2001.

An audiology consultation note, dated in January 2005, indicates that the Veteran was diagnosed with mild to moderately severe sensorineural hearing loss at 500 Hertz and above in the right ear and mild to moderate sensorineural hearing loss at 3000 Hertz and above in the left ear.  

In October 2006 the Veteran as diagnosed with bilateral moderate severe sensorineural loss and it was noted that aging could not be ruled out as contributing factor.

In November 2006 the Veteran underwent multiple audiology consultations.  Otoscopy revealed clear, dry canals and tympanic membranes were within normal limits.  Tympanomtery revealed normal pressure, static compliance and ear canal volume bilaterally.  Ipsilateral acoustic reflexes could not be obtained due to unstable compliance.  Acoustic reflex decay could not be completed due to inability to measure acoustic reflexes bilaterally.  Pure tone audiometry revealed severe flat sensorineural hearing loss in the right ear and mild sloping to severe sensorineural hearing loss in the left ear.  SRT in the right war was 65 decibels HL and 30 decibels HL in the left ear.  Word recognition was 44 percent at 95 decibels HL in the right ear and 100 percent at 85 decibels HL in the left ear.  The assessment rendered was that the Veteran military noise exposure was more likely as not a contributing factor to his hearing impairment and that the result of testing were consistent with aging and noise-induced cochlear pathology.

In December 2006 the Veteran underwent an ear, nose, and throat (ENT) consultation.  The Veteran was diagnosed with bilateral Meniere's disease with hearing improvement in the left ear.

The Veteran underwent an audiology consult in December 2006 to follow-up after hearing aid fitting for treatment of sensorineural hearing loss.

In January 2007 the Veteran underwent an ENT consultation.  The Veteran was diagnosed with probable right-sided Meniere's disease.  He was noted to have slight asymmetry to his hearing with his hearing worse on the right side also with aural fullness.  

The Veteran underwent an audiology consult in September 2007.  The Veteran reported fluctuating hearing loss that had gotten worse.  The Veteran reported that he is unable to hear at all when his hearing decreases for four to five days each month.  The hearing decline was reported to have begun in the spring of 2007.  He denied vertigo but reported constant tinnitus bilaterally with an annoyance rating of seven out of ten.  The Veteran historical data was reviewed and was without any change noted from the previous examination except for recent worsening in fluctuating hearing loss.

Otoscopic examination revealed non-occluding cerumen and tympanic membranes within normal limits.  Tympanometry revealed normal pressure, static compliance, and ear canal volume bilaterally.  Ipsilateral acoustic reflexes were present at 500 Hertz and 1000 Hertz bilaterally.  Acoustic reflex decay was negative bilaterally.  Pure tone audiometry via air and bone conduction revealed severe to moderately-severe sensorineural hearing loss in the right ear and moderate sensorineural hearing loss at 250 Hertz and mild sensorineural hearing loss at 500 Hertz to 1000 Hertz sloping to moderately-severe sensorineural hearing loss in the left ear.  SRT using recorded adult spondee words was 70 decibels HL in the right and 45 decibels HL in the left.  Word recognition using W-22 word list was 40 percent at 100 decibels HL in the right and 88 percent at 85 decibels HL in the left.

It was noted that the results were not valid for rating purposes.  The Veteran's hearing loss was noted to have changed significantly since the last examination in November 2007 and due to the worsening of the Veteran's hearing an ENT consult was ordered.  

In a May 2008 Audiology Progress Note, the Veteran was reported to be diagnosed with noise-induced hearing loss. 

The Veteran was examined by an audiologist in October 2008.  Otoscopy revealed excessive cerumen and a tympanic membrane within normal limits.  The left ear revealed clear dry canals and a tympanic membrane within normal limits.  Typanometry revealed normal pressure, statis compliance and ear volume bilaterally.  Ipsilateral acoustic reflexes were present at 500 Hertz and 1000 Hertz bilaterally.  Acoustic reflex decay could not be completed due to elevated acoustic reflexes bilaterally.  Pure tone audiomtery via air and bone conduction revealed essentially flat moderately-severe sensorineural hearing loss in the right ear and hearing within normal limits at 250 Hertz sloping to moderately-severe at 4000 Hertz and 6000 Hertz to a moderate level at 8000 Hertz in the left ear.  SRT was 65 decibel hearing loss with effective masking in the right ear and 30 decibel hearing loss in the left ear using recorded spondaic words.  Word recognition was 48 percent at 1000 decibels with effective masking in the right ear and 100 percent at 75 decibels using recorded Nu6-25 in the left ear.

The audiologist indicated that the results were not valid for rating purposes.  However, the audiologist stated that the Veteran's military noise exposure is more likely as not a contributing factor of the Veteran's hearing impairment.  The results of the right ear were consistent with Meniere's disease and there were no indications of external, middle or retrocochlear ear disease.  Results of the left ear were consistent with aging and noise-induced cochlear pathology and there were no indications of external, middle or retrocochlear ear disease.  The Veteran's hearing was noted to have not changed since examination in May 2008.  He was noted to cope well with tinnitus, which was consistent with cochlear pathology.

In May 2008 the Veteran was afforded a VA Compensation and Pension (C&P) audio examination.  The examiner reported results of VA treatment regarding hearing loss and indicated that the claims file revealed that the service treatment records were silent for hearing loss at entrance and separation from service.  The examiner noted that the Veteran was treated for right otitis media in June 1969.  Outside of the military, the examiner related that the Veteran was noted to report to a private physician that he had tinnitus since childhood and a longstanding occipital mass.  The Veteran complained of hearing loss and tinnitus.  The Veteran's hearing loss was noted to cause overall hearing difficulty and his tinnitus was noted to interfere with daily activities like sleeping.  The examiner noted that the Veteran was a helicopter technician in service and served in the Republic of Vietnam.  The Veteran was noted to have worked as a plumber and a real estate agent and to have fished recreationally.  The Veteran reported constant, bilateral tinnitus that was more severe on the right side and had worsened over the prior ten years.  He indicated that he tracked rotors on helicopters.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
55
60
60
LEFT
25
25
35
40
55

Speech audiometry revealed speech recognition ability of 16 percent in the right ear and of 94 percent in the left ear.

The examiner diagnosed the Veteran with moderately severe sensorineural hearing loss in the right ear and normal to moderately severe sensorineural hearing loss in the left ear.

The examiner rendered the opinion that the Veteran's bilateral hearing loss and tinnitus was less likely as not caused by or a result of noise exposure in service.  The examiner noted that the issue could not be resolved without resort to speculation.  The Veteran had no history of asymmetry or hydrops/Meniere's disease during military service and reported that the Veteran had stated to a private physician that he had tinnitus in childhood.  The examiner noted that the opinion was based on clinical examination and medical literature.

In the August 2008 RO rating decision, the RO conceded exposure to loud noise in service based upon the Veteran's service as a helicopter technician.

At a hearing before the undersigned Veterans Law Judge in February 2011, the Veteran and the Veteran's spouse reported that they married just after the Veteran entered service and that they had dated prior to his entrance into service.  The Veteran reported that he worked as a plumber's helper prior to service.  He indicated that his noise exposure was almost nonexistent prior to service.  The Veteran stated that he was not noted to have any hearing problems at examination at entrance to service and did not have any problems hearing prior to service.  The Veteran reported that his job as a helicopter technician required him to be in and around aircraft at all times.  He stated that he did not use hearing protection while he was in service.  The Veteran's spouse reported that the volume of the television has always been a problem.  The Veteran reported that he first noticed ringing in his ears in 2000.  He did not know what tinnitus was prior to that time and just considered it all together with his hearing loss.  He denied that he had ringing in his ears when he was a child.

The Board finds that entitlement to service connection for bilateral hearing loss is warranted.  The Veteran's service records reveal that the Veteran worked with and around aircraft while in service and, as such, VA has conceded exposure to loud noise in service.  The Veteran's service treatment records do not reveal any complaint, diagnosis or treatment for any hearing loss.  However, subsequent to service, audiological examination reveals that the Veteran has a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  After examination in May 2008 a VA examiner rendered the opinion that the Veteran's hearing loss was less likely as not related to his exposure to loud noise in service and indicated that this opinion was based upon clinical examination and the medical literature.  However, in a VA audiology consultation note, dated in November 2006, the assessment was rendered that the Veteran military noise exposure is more likely as not a contributing factor to his hearing impairment and that the results of testing were consistent with aging and noise-induced cochlear pathology.  In May 2008 the Veteran was reported to be diagnosed with noise-induced hearing loss.  In October 2008 it was again noted that the Veteran's military noise exposure is more likely as not a contributing factor of the Veteran's hearing impairment.  Lastly, the Board notes that there is no evidence of record that the Veteran was exposed to any occupational or recreational loud noise after separation from service.  As the Veteran has a current bilateral hearing loss disability, was exposed to loud noise in service and was not exposed to any loud noise after service, and as the evidence is at least in equipoise associating the Veteran's current hearing loss disability with the Veteran's exposure to loud noise in service, entitlement to service connection for bilateral hearing loss is granted.

The Board finds that entitlement to service connection for tinnitus.  As noted above, the Veteran's service treatment records reveal that the Veteran worked with and around aircraft and based upon the Veteran's work with aircraft in service, the VA has conceded exposure to loud noise.  The service treatment records do not reveal any complaint, diagnosis, or treatment for any tinnitus.  Subsequent to service the Veteran was diagnosed with tinnitus.  After examination in May 2008 a VA examiner rendered the opinion that the Veteran's tinnitus is less likely as not related to his exposure to loud noise in service and indicated that this opinion was based upon clinical examination and the medical literature.  The examiner noted that the Veteran was reported to have told a private physician that he had tinnitus as a child.  However, the Board notes that the Veteran has since denied that he made this assertion.  In addition, the Board notes that supporting medical evidence is needed to establish the presence of a preexisting condition.  Crowe v. Brown, 7 Vet. App. 238 (1994).  In a VA audiology consultation note, dated in November 2006, the assessment was rendered that the Veteran military noise exposure is more likely as not a contributing factor to his hearing impairment and that the result of testing were consistent with aging and noise-induced cochlear pathology.  In October 2008 it was noted that the Veteran coped well with tinnitus, which was consistent with cochlear pathology.  As the Veteran has been diagnosed with tinnitus and was exposed to loud noise in service, and as the evidence is at least in equipoise associating the Veteran's current tinnitus disability with the Veteran's exposure to loud noise in service, entitlement to service connection for tinnitus is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


